 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2
     KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
 4   Tucson, AZ 85701
     (520) 792-8033
 5   greg@kuykendall-law.com
 6   amyknight@kuykendall-law.com
 7   Attorneys for Defendant Scott Daniel Warren
 8
                          UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF ARIZONA
10
11   United States of America,                 )
12                                             ) No.CR-18-00223-001-TUC-RCC(DTF)
                  Plaintiff,                   )
13                                             ) MOTION TO ADMIT PRIOR
14   vs.                                       ) TESTIMONY
                                               )
15   SCOTT DANIEL WARREN,                      )
16                                             )
                  Defendant.                   )
17
                                               )
18
           Dr. Warren hereby requests this Court’s permission to present at trial the
19
     testimony of Dr. Edgar McCullough from the first trial on this matter, give on June
20
     4, 2019 (pp. 14-40) because Dr. McCullough is not available to testify during the
21
     retrial now scheduled for November 12 through 22, 2019.
22
           Dr. McCullough, who is a retired professor, testified not only in the previous
23
     trial of this matter, but also in the misdemeanor trial against Dr. Warren held in May,
24
     2019 (17-mj-341). His testimony concerns the data that had been made available to
25
     Dr. Warren and No More Deaths prior to Dr. Warren’s arrest in January, 2018. It
26
     does not concern anything that occurred after January, 2018, and accordingly does
27
     not include anything that could have changed since the first trial.
28
 1           The defense has recently learned that Dr. McCullough will be out of town and

 2   unavailable to come to court to testify between mid-October 2019 and January, 2020.

 3   Because he has provided testimony identical to that the defense wishes to present in

 4   the first trial of this matter, where the government had the opportunity to cross-

 5   examine him with identical incentives, and did in fact cross-examine him without

 6   limitation, the defense requests permission to introduce this prior testimony under

 7   Federal Rule of Evidence 804(b)(1).

 8           In the alternative, the defense would like to preserve his testimony via a

 9   deposition under Federal Rule of Criminal Procedure 15(a)(1), although given the

10   availability of his prior trial testimony, this should not be necessary, as the deposition

11   testimony would be the same as the testimony already preserved in the record of the

12   first trial.

13           Defense counsel requested the government’s position on the use of Dr.

14   McCullough’s prior testimony and/or the arrangement of a deposition, but the

15   Government has declined to provide its position on the matter. Accordingly, Dr.

16   Warren requests that this Court rule that Dr. McCullough’s prior testimony from the

17   first trial of this case may be admitted.

18
             RESPECTFULLY SUBMITTED this 4th day of October, 2019.
19
20                                                   By /s/ Amy P. Knight
                                                            Gregory J. Kuykendall
21
                                                            Amy P. Knight
22                                                          531 S Convent Avenue
23
                                                            Tucson, AZ 85701
                                                            Attorneys for Defendant Scott
24                                                          Daniel Warren
25
26
27
28



                                                 2
 1                             CERTIFICATE OF SERVICE
 2
            I certify that on October 4, 2019, I electronically transmitted a PDF version
 3   of this document to the Clerk of Court using the CM/ECF System for filing and for
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4
 5         Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 6         Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
           United States Attorney’s Office
 7         405 W. Congress, Suite 4800
 8         Tucson, AZ 85701
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
